DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boute (US 2006/0241708) in view of Muehlsteeff et al. (US 2014/0275832; hereinafter “Muehlsteeff”) or Koh (US 7,179,229).
                                 
    PNG
    media_image1.png
    388
    572
    media_image1.png
    Greyscale

	In relation to claims 1 and 19, Boute shows in figure 2, an apparatus capable of performing the steps of:
receiving, using a processor (202), position sensor information or physiological parameters used for detecting sleep apnea or another respiratory disturbance using alternative signal sources [see Boute; paragraph 0029];
determining, using the processor (202), position sensor information or physiological parameters used for detecting sleep apnea or another respiratory disturbance using alternative signal sources [see Boute; paragraph 0029]; 
analyzing [data processing], using the processor (202), the information received by the processor (202) to determine a change in respiratory conditions [see Boute; abstract, paragraph 0007, and paragraph 0045]; and 
generating a signal to a drug infusion pump in response to determining the change in the condition of the patient [see Boute; paragraphs 0015; drug pumps, and paragraphs 0033/0034; therapy delivery].
As indicated above, Boute discloses a position sensor that delivers position sensor information to a processor.  Boute does not disclose position information comprising images.  However, the use of a position sensor comprising a camera to generates images would have been considered conventional in the art at the time of filing as evidenced by the teachings of Muehlsteeff.  
                                              
    PNG
    media_image2.png
    525
    457
    media_image2.png
    Greyscale

                          
    PNG
    media_image3.png
    524
    481
    media_image3.png
    Greyscale


	Muehlsteeff shows in figures 1a and 5, a device for obtaining vital sign information comprising the use of a camera (2a, 20) to obtain a sequence of depth images comprising depth information [see Muehlsteeff; paragraphs 0004 and 0005].  Accordingly, for an artisan skilled in the art, modifying the position sensor disclosed by Boute with an image taking camera, as taught by Muehlsteeff, would have been considered obvious in view of the demonstrated conventionality of this sensor enhancement.  Moreover, the artisan would have been motivated to make the modification because the combination of vital signs, that include images from a camera, would have resulted in a combined vital sign information that is less affected by error signals [see Muehlsteeff; paragraph 0021].


                                              
    PNG
    media_image4.png
    787
    628
    media_image4.png
    Greyscale

                         
    PNG
    media_image5.png
    585
    862
    media_image5.png
    Greyscale

	Finally, with respect to the conventionality of infusing a drug as a therapy to treat apnea, Koh discloses a system for apnea detection that includes the infusion of an anti-apnea drug [see figure 6].  Koh discloses in column 7, line 29:
	“the implantable apnea responsive system may include a drug pump 22 capable of the delivering drug therapy in an attempt to prevent the onset of additional episodes of apnea. Discussions of possible medications for preventing the onset of non-obstructive forms of apnea are provided below. Preferably, upon the detection of initial episodes of sleep apnea, DAO and/or drug therapy is preferably delivered to the patient in an attempt to prevent the onset of additional episodes of apnea.”

Additionally, Koh discloses in column 13, starting in line 23:
“[l]ong-term therapy also includes the delivery of anti-apnea medications via an implantable drug pump, if so equipped. Examples of medications that may be helpful in patients with non-obstructive apnea are set forth the following patents: U.S. Pat. No. 6,331,536 to Radulovacki et al., entitled "Pharmacological Treatment for Sleep Apnea"; U.S. Pat. No. 6,432,956 to Dement et al. entitled "Method for Treatment of Sleep Apneas"; U.S. Pat. No. 6,586,478 to Ackman et al., entitled "Methods and Compositions for Improving Sleep"; and U.S. Pat. No. 6,525,073 to Mendel et al., entitled "Prevention or Treatment of Insomnia with a Neurokinin-1 Receptor Antagonist". Depending upon the particular medication, alternative compounds may be required for use in connection with an implantable drug pump. Routine experimentation may be employed to identify medications for treatment of non-obstructive apnea that are safe and effective for use in connection with an implantable drug pump. Dosages may be titrated based upon the frequency or duration of episodes of apnea.”

Accordingly, for an artisan skilled in the art, modifying the therapies disclosed by Boute with the infusion of anti-apnea medications, as taught by Koh, would have been considered obvious in view of the demonstrated conventionality of this therapy enhancement.  Moreover, the artisan would have been motivated to make the modification because such medication infusion would have been considered an obvious therapy alternative based on the list of drug options provided by Koh in column 13, starting in line 23.
In relation to claims 2 and 3, as discussed above, Muehlsteeff shows in figures 1a and 5, a device for obtaining vital sign information comprising the use of a camera (2a, 20) to obtain a sequence of depth images comprising depth information [see Muehlsteeff; paragraphs 0004 and 0005].
In relation to claims 4 and 20, as discussed above, Koh discloses in column 7, line 29, the step of generating a signal to a drug-infusion pump comprises generating a signal to titrate an anti-apnea drug to the patient.
In relation to claims 5-7, as discussed above, Koh discloses in column 13, starting in line 23: 

“[r]outine experimentation may be employed to identify medications for treatment of non-obstructive apnea that are safe and effective for use in connection with an implantable drug pump. Dosages may be titrated based upon the frequency or duration of episodes of apnea.”

	The periods of pump infusion or pump stand-by are determined by the frequency or duration of the episodes of apnea monitored and analyzed by the various sensors discussed in the cited references.  Therefore, for an artisan skilled in the art, the programming of infusion periods or standby pump periods would have been considered obvious programming alternatives based on routine experimentation of anti-apnea medications to achieve desired apnea results. 
In relation to claim 8, Boute discloses the use of vibration signals or alerts [see Boute; paragraph 0035].
In relation to claim 9, Boute discloses in paragraph 0035, a display to alert the operator of specific conditions of the system and to display recommended actions to be taken by the patient or caregiver.  
In relation to claim 10, Boute discloses a position sensor but does not discriminate on whether to monitor the position of the patient based on a particular location. Therefore, whether the monitoring begins before locating the patient on the mattress or when patient is on the mattress would have been considered an obvious patient monitoring alterative based on the desired range of the evaluation period.



Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 to 18 are alloable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 11, the examiner has been unable to locate prior art that discloses or suggests, inter alia, the steps of (1) determining a baseline depth level based on the depth images before the patient is on the mattress and (2) determining a modified depth level based on the depth images after the patient is on the mattress.
In relation to the patentability of independent claim 13, the examiner has been unable to locate prior art that discloses or suggests, inter alia, the steps of: (1) determining a baseline depth level based on the depth images before the patient is on the mattress and (2) determining a modified depth level based on the depth images after the patient is on the mattress.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783